                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           SOUTHERN DIVISION

                           No. 7:18-CR-1-FL-1

UNITED STATES OF AMERICA           )
                                   )
         v.                        )         ORDER TO SEAL
                                   )    [DOCKET ENTRY NUMBER 98]
RASHAD DEVONTE MCCOY,              )
                                   )
              Defendant.           )


     Upon Motion of the defendant, it is hereby ORDERED that

Docket Entry Number 98 be sealed until such time as the Court

determines that the aforementioned filing should be unsealed.


    SO ORDERED. This, 16th day of May, 2019.




                                 ______________________________________
                                        Louise Wood Flanagan
                                    United States District Judge
